          Case 1:17-cv-00494-SAG Document 135 Filed 11/17/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

WHITNEY DAVIS, et al.,                           *
                                                 *
      Plaintiffs,                                *
                                                 *
v.                                               *       Civil Case No. SAG-17-00494
                                                 *
UHH WEE, WE CARE INC., et al.,                   *
                                                 *
      Defendants.                                *
                                                 *
*     *       *        *      *      *       *       *      *      *      *         *    *     *

                                  ORDER OF JUDGMENT

      For the reasons stated in the accompanying Memorandum Opinion, it is, this 17th day of

November, 2020, hereby ORDERED that:

      1.    Plaintiffs’ Motion for Default Judgment, ECF 132, is GRANTED.

      2. The Clerk shall enter judgment against Defendants, jointly and severally, in favor of

           each Plaintiff individually in the following amounts:

              a. Whitney Davis: $24,760.45, a sum that includes $2,904.20 in unpaid wages and

                    damages, $1,656.25 as an incentive award, $10,100 in compensatory damages,

                    and $10,100 in punitive damages;

              b. Octavia Parker: $6,540.00 in unpaid wages and damages;

              c. Lashonda Dixon: $6,348.38 in unpaid wages and damages;

              d. Stephanie Crawford: $17,322.60 in unpaid wages and damages; and

      3. The Clerk shall enter judgment against Defendants, jointly and severally, for attorneys’

           fees in the amount of $52,398.68 and costs in the amount of $2,562.00.
       Case 1:17-cv-00494-SAG Document 135 Filed 11/17/20 Page 2 of 2



      The clerk is DIRECTED to CLOSE this case.



Dated: November 17, 2020                                          /s/
                                                  Stephanie A. Gallagher
                                                  United States District Judge
